Citation Nr: 1818400	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  09-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel













INTRODUCTION

The Veteran had active military service from December 1971 to August 1973.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating decision, the RO had denied claims for service connection for gout and arthritis of the knees, feet and low back; hypertension; hepatitis C; and partial amputation of the left index finger.  The RO also denied entitlement to nonservice-connected pension.  The Veteran appealed this rating decision to the Board.  

Also on appeal, is the November 2012 rating decision issued by the RO in Roanoke, Virginia.  By that rating action, the RO had denied service connection for a bilateral hearing loss disability, a disability claimed as ear infections and swelling, bilateral ankle disability, cardiovascular disability, and headaches.  The Veteran timely appealed this rating action to the Board.

Whereas the Veteran had previously requested a Board videoconference hearing in this matter, by July 2015 statement he has since withdrawn that request.  

This case was remanded August 2015 for additional development.

Thereafter, a March 2017 issuance of the Board denied several claims then on appeal, including that for entitlement to service connection for bilateral hearing loss.  The Board further remanded additional claims, these being entitlement to service connection for gout and arthritis, and for nonservice-connected pension.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), regarding the decision of the Board insofar as denying service connection for bilateral hearing loss.  The portion of the March 2017 Board decision denying other claims was not affected and stands as a final decision.  Thereafter, in the matter before the Court the parties agreed to an October 2017 Joint Motion for Partial Remand (Joint Motion).  The hearing loss claim has since returned to the Board.

There are additional issues remaining for service connection for gout and arthritis, and for entitlement to nonservice-connected pension, which at present are the subject of an outside Veterans Health Administration (VHA) medical opinion request.  The Board does not discuss these issues at this time.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the October 2017 Joint Motion, the Veteran should be given one further opportunity with regard to the scheduling of a VA examination for audiological evaluation notwithstanding that there were some logistical difficulties due to the present status of incarceration.  As the Joint Motion identified, the likelihood of a scheduling a fee basis examination should be considered, if there is no immediate option of the transportation to the VA Medical Center (VAMC).  

VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also VA Adjudication Procedure Manual M21-1, Part III.iv.3.F.2.d (Mar. 12, 2018) (as recently updated).     

As to the substantive examination request, the issue with establishing service connection as outlined on previous attempts, was whether the Veteran met the threshold criteria under 38 C.F.R. § 3.85 for hearing loss disability for VA purposes.  If that factor is now established, the next issue becomes whether hearing loss is causally related to service.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his bilateral hearing loss disability.  The AOJ should ensure that all reasonable and available measures are taken to schedule this audiological examination, given that at this time the Veteran is incarcerated.  This must include consideration and implementation of the option of a fee basis examination to be conducted at the Veteran's correctional facility.  

The claims file must be made available for the examiner to review, and the examiner should confirm this review was completed.  All required tests and studies (including audiometric testing) must be accomplished and all clinical findings reported in detail. 

The examiner should determine whether the Veteran meets the standard for establishing hearing loss as a disability for VA purposes under 38 C.F.R. § 3.385.  

Then determine whether hearing loss, if diagnosed, is at least as likely as not (50 percent or greater probability) etiologically related to his military service based on review of medical history from Service Treatment Records (STRs) and since then, and having considered any competently reported in-service noise exposure.   

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

